Citation Nr: 1731955	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-48 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residual, right knee arthroscopy, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 10 percent for instability, right knee.

3.  Entitlement to an increased rating for residual, left knee arthroscopy, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial disability rating in excess of 10 percent for instability, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2014 and November 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability is not manifested by flexion limited to 45 degrees and extension limited to 10 degrees; flexion limited to 30 degrees or less or extension limited to 15 degrees or more, even with consideration of pain and other functional impairment; there is no evidence of semilunar cartilage impairment, tibia or fibula impairment or ankylosis.

2.  The Veteran does not have more than slight instability of the right knee.

3.  The Veteran's left knee disability is not manifested by flexion limited to 45 degrees and extension limited to 10 degrees; flexion limited to 30 degrees or less or extension limited to 15 degrees or more, even with consideration of pain and other functional impairment; there is no evidence of semilunar cartilage impairment, tibia or fibula impairment or ankylosis.

4.  The Veteran does not have more than slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residual, right knee arthroscopy, have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  The criteria for an initial rating in excess of 10 percent for instability, right knee have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a rating in excess of 10 percent for residual, left knee arthroscopy, have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2016).

4.  The criteria for an initial rating in excess of 10 percent for instability, left knee, have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) 
(citing 38 C.F.R. § 3.159 (c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  

In accordance with the Board's November 2016 remand, the Veteran was scheduled for a contemporaneous VA examination of his service-connected bilateral knee disabilities.  The purpose of the knee examination was to determine the severity of his conditions.  Notification received in January 2017 shows that the Veteran failed to report for the examination, and he has not provided an explanation for his failure to report or requested that the examination be rescheduled.  The provisions of 38 C.F.R. § 3.655 indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran has, however, previously reported for VA examinations.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2016).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Traumatic arthritis (Diagnostic Code 5010) is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003. 

Disabilities of the knee are rated under Diagnostic Codes 5256 through 5263.  
38 C.F.R. § 4.71a.  Diagnostic Codes 5256 and 5262 are inapplicable to the Veteran's disabilities, as there is no evidence of ankylosis or tibia and fibula impairment during the appeal period.  38 C.F.R. § 4.71a. 

Diagnostic Code 5257 addresses other knee impairment, including recurrent subluxation or lateral instability of the knee and provides a 10 percent rating for "slight" symptoms, a 20 percent rating for "moderate" symptoms, and a 30 percent rating for "severe" symptoms.  Id.  

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg.  A 10 percent rating is assigned when flexion is limited to 45 degrees.  A 20 percent rating is assigned when flexion is limited to 30 degrees.  A 30 percent rating is assigned when flexion is limited to 15 degrees.  Id.

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg.  A 10 percent rating is assigned when extension is limited to 10 degrees.  A 20 percent rating is assigned when extension is limited to 15 degrees.  A 30 percent rating is assigned when extension is limited to 20 degrees.  A 40 percent rating is assigned when extension is limited to 30 degrees and 50 percent when limited to 45 degrees.  Id.

Normal range of motion of the knee is to 140 degrees flexion and to 0 degrees extension.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  VA's General Counsel further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.

Analysis

In a May 2005 rating decision, the RO granted service connection for residuals, right knee arthroscopy, and residuals, left knee arthroscopy.  Ten percent evaluations were assigned for each knee, effective May 10, 2005.  In September 2008, the Veteran filed a claim for increased ratings for his bilateral knee disability, and noted that he would be undergoing surgery on his right knee.  In a November 2008 rating decision, the RO granted a temporary total rating (TTR) for the right knee disability, based on post surgical convalescence, effective from September 18, 2008 to October 31, 2008.  The 10 percent rating was continued from November 1, 2008.  In a March 2009 rating decision, the RO granted a TTR for the left knee disability, based on post surgical convalescence, effective from January 29, 2009 to February 28, 2009.  The 10 percent rating was continued from March 1, 2009.  In a November 2010 rating decision, the RO granted service connection for instability of the right knee and instability of the left knee.  Ten percent evaluations were assigned for each knee, effective June 9, 2010.  The Veteran has appealed the initial 10 percent ratings for the right and left knee instability.  As to issues #1 and #3 on the title page, the claims for increased ratings are exclusive to any periods where TTRs were assigned, as summarized above.

On VA examination in November 2008, the Veteran complained of pain in both knees; weakness in both knees, the left less than the right; stiffness in both knees; and swelling in the left knee.  He also complained of easy fatigability and lack of endurance.  He denied any heat, redness, locking or instability.  He reported taking 800 mg. of Ibuprofen every 6 hours, which reduced the pain, but did not completely alleviate it, and topical cold compresses.  On physical examination, both knees showed no visible abnormalities.  There was minimal crepitance on the left, there was no palpable effusion in either knee, and there were no popliteal masses.  Apley's grind test in both knees was positive.  There was no instability to testing of either knee, and there was no warmth to touch of the knees.  Distal neurosensory was intact in both knees.  Range of motion was from normal extension of 0 degrees to somewhat reduced flexion of 115 degrees.  This did not change after 5 repetitions with 5 pound weights.  

Private treatment records show that in August 2008, the Veteran was noted to have decreased range of motion in the right knee.  In December 2008, the Veteran was seen for complaints of right knee discomfort and weakness, as well as pain going up and down steps and with prolonged walking.  He also complained of left knee discomfort that was exacerbated with walking.  He reported giving out episodes, and pain at the medial aspect of the knee.  On physical examination of the knees, there was no swelling, ecchymosis, redness or warmth.  Valgus, varus and Apley's tests were negative.  McMurray's test was positive, in that there was tenderness of the medial joint space.  Flexion was to 105-110 degrees with significant discomfort.  An MRI showed a degenerative tear of the posterior horn, medial meniscus in the left knee.  The cruciate lateral meniscus and collateral complexes of the left knee were noted to be intact.  There was no evidence of arthropathy, synovitis or significant bone marrow pathology.

On VA examination in June 2010, the Veteran complained of continuous pain in the knees, grinding, giving way and instability in the knees since his surgery.  He also complained of swelling in the right knee and tenderness in both knees.  He denied heat, redness or drainage in the knees.  He also reported functional impairment such as pain, weakness, fatigue and incoordination during flare-ups of knee pain, which occur while working, and problems standing and walking for prolonged periods of time.  He denied the use of any crutches, braces, canes or corrective devices.  On physical examination, repetitive range of motion for both knees was 0-125 degrees flexion and 0 degrees extension, with evidence of pain with motion.  The was no edema or effusion.  The examiner noted that there was pain, fatigue, weakness, lack of endurance and incoordination with repetitive motion of the knees, bilaterally.  There was no acute abnormality of either knee shown on X-rays.  He was diagnosed with status post bilateral meniscus tear of the right and left knee; status post-surgical repair of the right meniscus x2; status post repair of the left meniscus x2; and chronic bilateral knee strain with residuals.  There was also objective evidence of instability of both knees with positive varus test.  In an August 2010 addendum, the examiner opined that the instability in the knees was mild on valgus testing.

On VA examination in July 2014, the Veteran complained of constant mild pain in both knees and occasional "clicking" in the knees.  He also complained of severe stiffness in the knees first thing in the morning.  Range of motion testing for the right knee showed flexion to 115 degrees, with pain noted at 80 degrees; and left knee flexion to 110 degrees, with pain noted at 110 degrees.  Extension was to 0 degrees for both knees.  Objective evidence of pain with active motion in both knees was noted.  Joint stability tests for both knees were normal, and there was no evidence of anterior, posterior, medial to lateral or patellar subluxation/dislocation.  The examiner noted that there was additional limitation in range of motion of the knees and lower leg following repetitive-use testing, and functional impairment after repetitive-use testing in the form of less movement than normal and pain on movement.

As noted above, the Veteran has not been given a contemporaneous VA examination for his bilateral knee disability, including range of motion studies that test active and passive range of motion as well as in weight-bearing and nonweight-bearing, in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, his last VA knee examination was conducted three years ago, in July 2014.  However, the evidence of record does not show that the Veteran's knee disabilities have increased in severity since his last examination in July 2014.  Furthermore, the Board notes that the Veteran was scheduled for a VA examination of his service-connected bilateral knee disabilities, to include testing that complies with Correia, in January 2017, but failed to report for the examination, and he has not provided an explanation for his failure to report or requested that the examination be rescheduled.  The provisions of 38 C.F.R. § 3.655 indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1  Vet. App. 190 (1991)  The Board, however, will rate the disabilities based upon VA and private examinations.

In order for the Veteran to receive a higher rating for his right or left knee disabilities, there must be evidence of flexion limited to 45 degrees and extension limited to 10 degrees; flexion limited to 30 degrees or less or extension limited to 15 degrees or more; or more than slight instability in the knees.  As noted above, the Veteran has not been shown to have flexion reduced to less than 80 degrees, even with consideration of pain or other functional impairment, or less than normal extension, during objective VA examination.  See November 2008, June 2010 and July 2014 VA examination reports.  

The Veteran was shown to have mild instability of the knees on VA examination in June 2010, but since then, there has been no evidence, VA or private, of instability.  Specifically, as noted above, stability testing was normal on VA examination in July 2014.  As such, there is no basis for a rating in excess of 10 percent for instability of the knees, under Diagnostic Code 5257.  Moreover, as there is no evidence of ankylosis of the left or right knee, recurrent subluxation, tibia or fibula impairment, dislocated semilunar cartilage or removal of the semilunar cartilage, a separate rating under Diagnostic Codes 5256, 5258, 5259 or 5262 is not warranted for the right or left knee.

VA and private treatment records are also negative for any evidence of decreased range of motion that meets the criteria for higher or separate ratings under Diagnostic Codes 5260 or 5261, or more than slight instability of the knees, to warrant a rating in excess of 10 percent under Diagnostic Code 5257, at any time during the appeal.  See VA treatment records from the Eastern Colorado VA Medical Center dated from January 2005 to May 2014, the Altoona VA Medical Center dated from August 2008 to October 2016, the Butler VA Medical Center dated from August 2010 to May 2014, and the Denver VA Medical Center and the VA Community Based Outpatient Clinic in Pueblo, Colorado dated from January 2005 to July 2009.  See also private medical records from Clearfield Hospital and Dr. E. dated from August 2008 to June 2009, and the University Orthopedic Center dated in January 2009.

The Board also finds that a rating in excess of 10 percent is not warranted for the right or left knee at any time during the appeal under DeLuca.  The Veteran has complained of pain, tenderness, stiffness, weakness, swelling, occasional clicking and instability of the knees, as well as problems standing and walking for prolonged periods of time.  He also reported functional impairment such as fatigue, lack of endurance and incoordination.  

Furthermore, he was noted on VA examination in June 2010 to have pain, fatigue, weakness, lack of endurance and incoordination with repetitive motion of the knees, and on VA examination in July 2014, he was found to have additional limitation of motion and functional impairment in the form of less movement than normal and pain on movement, following repetitive use testing.  Nevertheless, there was no additional loss of motion found following repetitive use testing in November 2008 or June 2010, and in July 2014, there was only a slight reduction in flexion (115 to 110 degrees in the right knee and 110 to 105 degrees in the left knee) following repetitive use testing.  On all three examinations, the Veteran still demonstrated 80 or more degrees of flexion and 0 degrees of extension in both knees, even with consideration of pain.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Furthermore, the Board notes that it is evident that the Veteran's functional impairment was already considered with the assignment of the current 10 percent ratings for arthroscopy residuals, which were essentially assigned for painful and limited motion.  Moreover, even with consideration of pain and other functional impairment, range of motion of the right or left knee has not been reduced nearly enough to warrant a rating in  excess of 10 percent under any of the applicable diagnostic codes.  Therefore, the Board finds that ratings in excess of 10 percent, based on functional impairment, are also not warranted.  38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Veteran is competent to report the symptoms of his knee disabilities.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for higher schedular ratings, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against ratings in excess of 10 percent for the right or left knee disabilities.  38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R.  §§ 4.7, 4.21 (2016).

Extra-schedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2016).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the Veteran's disabilities are manifested by symptoms that are contemplated by the rating criteria.  Accordingly, further consideration of an extraschedular rating for the right or left knee disability is not warranted.
According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

						(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for residual, right knee arthroscopy, is denied.

An initial rating in excess of 10 percent for instability, right knee, is denied.

A rating in excess of 10 percent for residual, left knee arthroscopy, is denied.

An initial rating in excess of 10 percent for instability, left knee, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


